Opinions of the United
2000 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-12-2000

Campbell v. Vaughn
Precedential or Non-Precedential:

Docket 98-1744




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2000

Recommended Citation
"Campbell v. Vaughn" (2000). 2000 Decisions. Paper 77.
http://digitalcommons.law.villanova.edu/thirdcircuit_2000/77


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2000 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed April 12, 2000

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

NO. 98-1744

DEAN NATHAN CAMPBELL, Appellant

v.

DONALD T. VAUGHN; THE DISTRICT ATTORNEY OF THE
COUNTY OF DELAWARE; THE ATTORNEY GENERAL
OF THE STATE OF PENNSYLVANIA

On Appeal From the United States District Court
For the Eastern District of Pennsylvania
(D.C. Civ. No. 97-cv-02677)
District Judge: Honorable John P. Fullam

Argued: January 10, 2000

Before: BECKER, Chief Judge, ALITO and BARRY,
Circuit Judges.

(Opinion Filed April 7, 2000)

ORDER

The Opinion in the above case filed April 7, 2000 is
hereby VACATED. The vacatur is necessary because of a
word-processing or transmission error, which resulted in
text being omitted from the opinion as printed. The opinion
as originally filed will be vacated and the corrected opinion
substituted. The time for filing a petition for rehearing will
run from the date of the corrected opinion.
       BY THE COURT:

       /s/ Edward R. Becker
       ___________________________
       Chief Judge

DATED: April 12, 2000

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2